Title: To James Madison from William C. C. Claiborne, 15 March 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


15 March 1803, “Near Natchez.” Has been requested to forward the enclosed petition from the Mississippi Territory House of Representatives [not found] regarding “the free Navigation of certain Navigable Rivers, ‘falling into the Bay of Mexico, from the Territories of the United States, and passing thro’ the Dominions of his Catholic Majesty’”; asks that it be laid before the president. On 12 Mar. the legislature elected Dr. William Lattimore of Natchez territorial delegate to Congress for two years. He is “a young man of promising Talents, & a firm & genuine republican.” The legislature then adjourned until October 1803. The laws passed are now in press; will send JM a copy “as soon as they are printed.” Has received no recent news from New Orleans.
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:279–80.



   
   On 3 May 1803 Jefferson recorded receiving a 12 Mar. 1803 memorial and petition from the Mississippi Territory House of Representatives (Jefferson’s Epistolary Record [DLC: Jefferson Papers]). On 23 May 1803 he wrote to Claiborne acknowledging receipt of the addresses, which asked “that measures may be adopted for procuring to the citizens of the U.S. settled on the navigable rivers running into the bay of Mexico the free navigation of those rivers to & from the ocean.” He said that Pinckney had been instructed to request the right of free passage from the Spanish government after the receipt of a petition from the residents themselves “early in the last year” and the subject had been renewed in the joint instructions given to Monroe and Pinckney. Jefferson enclosed his reply to the legislature (not found) in a 24 May 1803 private letter to Claiborne (DLC: Jefferson Papers).



   
   William Lattimore (1774–1843) was born in Norfolk, Virginia, where he studied medicine before moving to Natchez. He was a delegate from the Mississippi Territory to Congress, 1803–7 and 1813–17, as well as a delegate to the first Mississippi state constitutional convention.


